Citation Nr: 1744654	
Decision Date: 10/06/17    Archive Date: 10/17/17

DOCKET NO.  13-23 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased initial rating for coronary artery disease, status post myocardial infarction and coronary artery bypass graft surgery, rated as 10 percent disabling prior to June 4, 2010 and as 30 percent disabling as of that date.

2.  Entitlement to an initial compensable rating for residual cardiac surgical scar.


REPRESENTATION

Appellant represented by:	Penelope Gronbeck, Esq.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran had honorable active duty service from September 1969 to April 1971.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran presented testimony at a personal hearing before the undersigned Veterans Law Judge in November 2016.  A transcript is of record.  Subsequent to his hearing, the Veteran submitted additional evidence directly to the Board, which was accompanied by a waiver of RO consideration.  The evidence will therefore be considered in this decision.  38 C.F.R. § 20.1304 (2017). 

The issue of entitlement to an initial compensable rating for residual of cardiac surgical scar is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to June 3, 2010, the Veteran's coronary artery disease, status post myocardial infarction and coronary artery bypass graft surgery, was not manifested by workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  

2.  A June 3, 2010, echocardiogram showed enlargement of both atria.  

3.  From June 3, 2010 to September 29, 2015, the Veteran's coronary artery disease, status post myocardial infarction and coronary artery bypass graft surgery, was not manifested by more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  

4.  On September 29, 2015, an echocardiogram showed an estimated left ventricular ejection fraction of 50 percent.  


CONCLUSIONS OF LAW

1.  For the period of the claim prior to June 3, 2010, the criteria for an initial rating in excess of 10 percent for coronary artery disease, status post myocardial infarction and coronary artery bypass graft surgery, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.104, Diagnostic Code 7005 (2017).

2.  The criteria for an initial 30 percent rating, and no higher, for coronary artery disease, status post myocardial infarction and coronary artery bypass graft surgery, have been met as of June 3, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.104, Diagnostic Code 7005 (2017).

3.  The criteria for an initial 60 percent rating, and no higher, for coronary artery disease, status post myocardial infarction and coronary artery bypass graft surgery,   have been met as of September 29, 2015.  38 U.S.C.A. §§ 1155, 5107 (West 2014);        38 C.F.R. §§ 4.104, Diagnostic Code 7005 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent      the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The April 2011 rating decision that is the subject of this appeal granted service connection for coronary artery disease, status post myocardial infarction and coronary artery bypass graft surgery, and assigned ratings of 10 and 30 percent pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7005, effective July 17, 2007,       and June 4, 2010, respectively.  

Diagnostic Code 7005 provides the rating criteria for arteriosclerotic heart disease (coronary artery disease).  A 10 percent rating is assigned for documented coronary artery disease resulting in workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required.  A 30 percent rating is assigned for workload of greater than     5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating is assigned for more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction 
of 30 to 50 percent.  A 100 percent rating is assigned for chronic congestive heart failure; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness,      or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent.  

The Board has reviewed all the evidence in the record, which consists of private    and VA medical treatment records, an August 2010 VA ischemic heart disease Disability Benefits Questionnaire (DBQ), and the Veteran's hearing testimony.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by     the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is     an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt   
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The preponderance of the evidence supports the assignment of a 30 percent rating for the coronary artery disease effective June 3, 2010, one day prior to the date assigned by the RO, because an echocardiogram conducted on that date showed enlargement of both atria.  The preponderance of the evidence also supports the assignment of a 60 percent rating for the coronary artery disease as of September 29, 2015, the date on which an echocardiogram showed an estimated left ventricular 
ejection fraction of 50 percent.  Although the Veteran's ejection fraction was subsequently 68 and 66 percent in November 2015 and August 2016, respectively, an October 12, 2016, echocardiogram showed left ventricular ejection fraction of 40-45 percent.  See records from The Heart and Vascular Institute.  

Prior to June 3, 2010, the preponderance of the evidence is against the assignment     of a rating in excess of 10 percent in the absence of evidence that the Veteran's coronary artery disease was manifested by workload of 7 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  Rather, an April 17, 2009, stress test shows the Veteran achieved 10.2 total METs and an October 2008 private chest x-ray showed no active pulmonary infiltrate or congestive failure.     See id.  In sum, the evidence of record prior to June 3, 2010 does not support the assignment of the next highest (30 percent) rating and only a 10 percent rating is warranted.  

The preponderance of the evidence is also against the assignment of a rating in    excess of 30 percent for coronary artery disease between June 3, 2010 and September 28, 2015, because the evidence does not show that the Veteran had more than one episode of acute congestive heart failure in the past year. Rather, the August 2010    VA ischemic heart disease DBQ filled out by the Veteran's private cardiologist specifically found there was no chronic congestive heart failure or more than one episode of acute congestive heart failure in the past year. Treatment records are also devoid of any evidence of congestive heart failure.  The evidence further shows the Veteran's coronary artery disease was manifested by workload of greater than 5 METs during this time.  In this regard, the Veteran achieved 8.4 METs during a      June 4, 2010 stress test, which was also noted by the Veteran's private cardiologist     in the August 2010 DBQ.  The Board notes that the Veteran is not competent to report a METs level of 3-5 before fatigue as he did in the August 2010 DBQ, since he has not shown that he has specialized training sufficient to render such an opinion on such a medical matter.  Finally, the evidence does not show that the Veteran's coronary artery disease was manifested by left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Rather, his ejection fraction was 67 percent on June 4, 2010, 57 percent on August 16, 2010, 65 percent on November 19, 2012, 61 percent on August 26, 2013, and 62 percent on July 7, 2015. See records from The Heart and Vascular Institute and VA ischemic heart disease DBQ.  In sum, the evidence of record between June 3, 2010 and September 29, 2015 does not support the assignment 
of a higher rating and only a 30 percent rating is warranted during this timeframe.  

The Board further finds the preponderance of the evidence is against the assignment of a rating in excess of 60 percent for coronary artery disease for the period from September 29, 2015, because there is no evidence of chronic congestive heart failure; a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent.  Rather, the Veteran was able to achieve 8.3 METs in August 2016 and his ejection fraction was, at worst, 40 to 45 percent in October 2016.  See records from The Heart and Vascular Institute.  In sum, the evidence of record for the period from September 29, 2015 does not support the assignment of the next highest (100 percent) rating and only a 60 percent rating is warranted during this timeframe.  

As a final matter, in a March 2017 statement, the Veteran's attorney stated that the Veteran "is currently at a combined rating of 80 percent due to [posttraumatic stress disorder] and [coronary artery disease].  Under Rice, please also consider an award of [total disability rating based on individual unemployability]."  While the Board acknowledges this statement, it disagrees that the issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been adequately raised in this case pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009). The Court in Rice held that "[w]hen entitlement to TDIU is raised during the adjudicatory process of the underlying disability or during the administrative appeal of the    initial rating assigned for that disability, it is part of the claim for benefits for         the underlying disability." Id. at 454. In this case, the underlying disability before the Board is the Veteran's heart disability.  The Veteran's posttraumatic stress disorder disability is not before the Board, and is thus, not an "underlying disability" for purposes of a TDIU claim in conjunction with this appeal.  

Moreover, there is no assertion in the record, which includes written statements, hearing testimony, and medical evidence, that the Veteran is not employed or cannot work due to his coronary artery disease.  Indeed, on the September 2010 DBQ, it was noted the Veteran's heart disability does not keep the Veteran from working a low stress job.  On VA Form 21-8764 provided with the April 2011 notification letter of the grant of service connection for his heart disability, the Veteran was advised that if service-connected disabilities are seriously disabling    to the extent that he is unable to secure and hold steady work/employment, he     may apply to receive total disability.  He was advised to contact the nearest VA office and complete VA Form 21-8940, "Veteran's Application for Increased Compensation Based on Unemployability," available on the VA forms website.      He did not do so.

Further, there was no mention concerning unemployability at the Veteran's hearing    in January 2017, nor at any point in the claim prior to that.  Rather, the Veteran's attorney has merely stated in the March 2017 statement that an award of TDIU should be considered, without any elaboration as to why.  The attorney is experienced in VA law and is well versed in the requirements needed to support a claim for TDIU, yet no supporting argument or evidence was provided.  Accordingly, a claim for TDIU has not been reasonably raised by the record. 

To the extent a claim for TDIU was raised by the bare, unsupported statement by      the Veteran's attorney in March 2017, the Board finds that entitlement to a TDIU        is not warranted as there is no competent and probative evidence indicating that the Veteran is unable to obtain or maintain gainful employment as a result of his service-connected heart disability.  In this regard, a total disability rating may be assigned when the schedular rating is less than total, where, if there is only one disability, the disability is rated at 60 percent or more, or where, if there are two or more disabilities, at least one disability is rated 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  The sole fact that a claimant is unemployed or has difficulty obtaining employment    is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See 38 C.F.R. 4.16(a).  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The only competent evidence addressing that question indicates that the Veteran is able to work in a low stress environment.   Accordingly, to the extent the Veteran's attorney's statement raises a TDIU claim, that claim is denied.  If the Veteran wishes to file a claim for TDIU based on his multiple service-connected disabilities, he may do so by filing the appropriate form with the RO.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the assignment of evaluations for the coronary artery disease disability in excess of those already assigned, that doctrine is not applicable.  See 38 U.S.C.A.        § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

For the period of the claim prior to June 3, 2010, an initial rating in excess of 10 percent for coronary artery disease, status post myocardial infarction and coronary artery bypass graft surgery, is denied.  

From June 3, 2010 through September 28, 2015, an initial rating of 30 percent, and no higher, is granted for coronary artery disease, status post myocardial infarction and coronary artery bypass graft surgery, subject to the rules and regulations governing the payment of VA monetary benefits. 

From September 29, 2015 an initial rating of 60 percent, and no higher, is granted for coronary artery disease, status post myocardial infarction and coronary artery bypass graft surgery, subject to the rules and regulations governing the payment of VA monetary benefits. 


REMAND

The Veteran has never been afforded a VA examination of his service-connected residual cardiac surgical scar.  This must be accomplished on remand.  The Board notes that the effective date of the grant of service connection is July 17, 2007,     such that the regulations pertaining to scars in effect prior to the October 23, 2008, amendments apply.  As the only diagnostic criteria in effect prior to October 23, 2008, considered by the RO in the June 2013 statement of the case was Diagnostic Code 7803, consideration of all other pertinent diagnostic criteria should be considered on remand.   

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and
 that the consequences of failing to report for a VA examination without good    cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2017). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA scar examination to determine the current nature and severity of his residual cardiac surgical scar.  The electronic file should be   made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted and the results reported in detail.

2.  After undertaking the development above and any additional development deemed necessary, the Veteran's claim should be readjudicated, with consideration of 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 in   effect prior to October 23, 2008. If the benefit sought    on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate    period to respond thereto before the case is returned       to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


